Title: Excerpts from Chaumont’s Revision of His Account with Franklin, [9 July 1782]
From: Chaumont
To: Franklin, Benjamin


Having agreed on July 7 to submit his accounts to arbitration, Chaumont quickly altered his claim. The account he submitted on July 9 was a revised version of what he had initially given to Franklin, published above under the date of [before April 26]. He dropped items 3, 14, and 15, all of which Grand had ruled against in his report of May 7. The three entries we reproduce, below, constitute additions or alterations to preexisting items. In total, Chaumont now claimed that Franklin owed him 179,494 l.t. 12s. 8d.
 
[July 9, 1782]


Pour change de 25 pour centsur les Traites qui devoientm’être fournies par M. leDocteur Franklin sur leCongrès americain en payementde la derniere partie desdraperies ci dessus, le quelBenefice étoit à l’avantage dela France et dont consequementje dois profiter
107,082.10.


Pour le Fret du Vaisseau leMarquis de la Fayette Capne.de Galatheau jaugeant 1684 Taux. [Tonneaux] de mersuivant le Certificat delivréà Bordeaux le 6. 7bre. 1781.sur quoi il convient deduire210. Tonneaux pour autantd’hommes composant l’équipagedu d. Vaisseau à son depart del’Orient, reste 1474 Taux. à200 l.t. suivant le prix fixépar la Charte partie du 30Août 1780
  294,800.


Pour le Loyer de l’appartementoccupé par M. Franklin, ensemblel’indemnité des frais et depensespour loger aussi les CommissairesAmericains
  20,000.


